On Application for Eebearing.
WEBEB, J.
Appellant bas applied for a rebearing on tbe ground of an erroneous statement in tbe opinion to tbe effect tbat no exception had been taken to tbe trial court’s sustaining a motion to strike certain testimony.
What is said in tbe opinion about assignment of error No. 2 is an inadvertence. Counsel bad duly, and in time, taken their exception. However, we bad fully considered this, as well as all other assignments, on tbe merits, and arrived at the conclusion tbat no reversible error was committed by tbe trial court. Assignment of error No. 2 is as follows:
“The court erred in, striking from the record and excluding from the jury the following testimony of defendant’s witness, Kemster, the motorman, with reference to a statement made by the plaintiff: ‘A. Yes, sir; I didn’t talk with him. He made the remark that he had always turned the horses loose and let them run that way, and that they had never done like that, before. He made that remark when he was standing there. He had been in the habit of letting the horses run that way. He says they never done that way before’ — which testimony was stricken from the record by the court upon motion of the plaintiff.”
Tbe respondent bad driven bis borses at tbe same place and in tbe same manner before the accident and on other occasions and had never had an accident. What does tbat tend to prove? What light does it throw upon  any issue in tbe case? Tbe rejected testimony did not tend to prove contributory negligence on tbe part of respondent, and was unimportant and inconsequential as well as immaterial and irrelevant. Even if deemed relevant, the exclusion of this testimony could not, in any aspect of the is*569sues, be prejudicial to defendant, and could not possibly constitute reversible error.
The application for rehearing is denied.
CORFMAN, C. J., and GIDEON, THURMAN, and FRICK, JJ., concur.